DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Drawings
The drawings are objected to because it is unclear why there are left-side figures and right-side figures from Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2016/0276549 A1; hereinafter “Yamashita”).
Regarding Claim 19, referring to at least Fig. 1 and related text, Yamashita teaches a lighting system combining visible and non-visible light converting phosphor, said system comprising: a light emitting diode (LED) package (12) (paragraphs 49-51); at least one light emitting diode (LED) chip (13) mounted on said light emitting diode (LED) package (paragraphs 49-53); a phosphor material (a combination of 15 and 17) covering said at least one light emitting diode (LED) chip, said phosphor material consisting of a first converting material (17) that emits in a visible light spectrum and a second converting material (15) that emits in a second light spectrum 
Furthermore, Yamashita teaches that the second converting material (15) emitting in the second light spectrum having a peak wavelength of 600 nm – 780 nm (paragraph 56), which is an overlapping range to that of the claim reciting “a second converting material that emits in a non-visible light spectrum…wherein the non-visible light spectrum is defined as a light having a peak wavelength of at least about 680 nm”.   Therefore, it would have been obvious to one of ordinary skill in the art to adjust the range of Yamashita’s the second converting material having the peak wavelength, including the claimed range of claim 1, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  

Response to Arguments
Applicant’s arguments with respect to amended claim 19 filed on 01/11/2021 have been considered and are persuasive.  The rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the previous Office Action have been withdrawn.  However, upon further consideration, a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL WHALEN/
Primary Examiner, Art Unit 2829